              Case 2:19-cr-00159-RSL Document 82 Filed 06/04/20 Page 1 of 6




 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9
10      UNITED STATES OF AMERICA,                    NO. CR19-159RSL
11                           Plaintiff,
                                                     STIPULATED MOTION TO CONTINUE
12                                                   TRIAL DATE AND PRETRIAL
13                                                   MOTIONS DEADLINE
                      v.
14                                                   Noting date: June 4, 2020
15
        PAIGE A. THOMPSON,
16
                             Defendant.
17
18
19         Defendant, Paige A. Thompson, and the United States of America, by and through
20 their respective counsel, hereby file this stipulated motion for a continuance of the trial
21 date and the pretrial motions deadline.
22         Trial in this matter currently is scheduled for October 19, 2020. Pretrial motions
23 are due no later than August 24, 2020. For the reasons stated below, the parties jointly
24 request a continuance of the trial date until February 8, 2021. The parties likewise
25 request that the pretrial motions deadline be extended to November 20, 2020. A
26 proposed order prepared and presented by the parties is attached.
27 //
28 //
     STIPULATED MOTION TO CONTINUE - 1                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Thompson, CR19-159RSL
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:19-cr-00159-RSL Document 82 Filed 06/04/20 Page 2 of 6




 1                                     I.     DISCUSSION
 2         The parties stipulate and agree as follows:
 3         1.      This case stems from an investigation into alleged computer hacking
 4 activity. As set forth in the files on record, incorporated herein, Thompson is charged
 5 with breaching the computers of multiple entities, including a federally-insured financial
 6 institution.
 7         2.      On July 29, 2019, federal authorities conducted a search of Thompson’s
 8 residence, located in Seattle, Washington. Various items, including computers and
 9 electronic devices, were seized. The same day, Thompson made her initial appearance in
10 federal court and was charged by Complaint.
11         3.      On August 28, 2019, a grand jury returned a two-count Indictment charging
12 Thompson with wire fraud, in violation of 18 U.S.C. § 1343, and computer fraud and
13 abuse, in violation of 18 U.S.C. 1030(a)(2)(A) and (C), and (c)(2)(A) and (B).
14         4.      Trial currently is scheduled for October 19, 2020. Although Thompson
15 initially was ordered detained, following an order of this Court, Thompson has been
16 released on a pretrial bond.
17         5.      The parties, by and through counsel, stipulate to and jointly request a
18 continuance of the trial date and motions deadline as set forth herein. For multiple
19 reasons, including, but not limited to, the nature of the charges and prosecution, the
20 potential consequences, the possible questions of law and fact, the size, scope, and
21 technical nature of discovery, and the unusual complexity of the case, this continuance
22 and extension of the pretrial motions deadline are necessary and warranted.
23         6.      This case involves an immense amount of electronic discovery. The
24 government has produced a significant amount of electronic data, estimated to approach
25 20 terabytes, including material obtained from online service providers, investigative
26 reports, and images of several computers and electronic devices recovered from
27 Thompson’s residence. The government’s investigation is continuing, and the
28 government is continuing to generate and produce additional discovery.
     STIPULATED MOTION TO CONTINUE - 2                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Thompson, CR19-159RSL
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:19-cr-00159-RSL Document 82 Filed 06/04/20 Page 3 of 6




 1         7.      The discovery includes sensitive material. For instance, the electronic data
 2 contains malware, as well as a large amount of protected information of alleged victims,
 3 including personally identifiable information (PII) of individuals, and internal and
 4 proprietary company records and information. As a result, at the parties’ request, the
 5 Court entered a Protective Order, dated October 30, 2019. Accordingly, the review and
 6 processing of discovery have required, and continue to require, additional time to comply
 7 with the handling and storage of such protected material.
 8         8.      Undersigned defense counsel requires additional time to review the
 9 evidence, including with Thompson, to conduct follow-up investigation, and to retain and
10 consult with experts, in order effectively to represent Thompson.
11         9.      Since February of this year, Seattle, Washington, and the entire country
12 have experienced a pandemic that has resulted in the closure of large parts of society.
13 The pandemic has resulted in Chief Judge Martinez of this Court issuing a series of
14 General Orders that have essentially closed the Court, and continued all proceedings
15 beginning March 9, 2020, and continuing until at least August 3, 2020. This pandemic
16 has interfered substantially with the parties’ ability to investigate the case, and to prepare
17 for trial.
18         10.     This case involves serious allegations and charges, set forth above. The
19 maximum penalties for wire fraud includes a term of imprisonment of up to 20 years.
20 The government has indicated that, once grand jury proceedings resume, it expects to add
21 additional charges in this case, as forensic investigation continues and additional entities
22 it believes are victims are identified.
23         11.     A trial in this case likely would span multiple weeks and include testimony
24 from many fact and expert witnesses and hundreds of exhibits. The government
25 anticipates that its evidence would include testimony from representatives of numerous
26 companies alleged to be victims, including some from overseas, and expert testimony
27 regarding multiple topics, including forensic analyses of computers and other electronic
28
     STIPULATED MOTION TO CONTINUE - 3                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Thompson, CR19-159RSL
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:19-cr-00159-RSL Document 82 Filed 06/04/20 Page 4 of 6




 1 evidence, and malware and computer scripts, among other things. The defense likewise
 2 may present similar evidence at a trial.
 3         12.     Given the circumstances, including the charges, the complexity of the case,
 4 the technical nature and size of discovery, the foreseeable trial evidence, and the potential
 5 consequences of conviction, a continuance is warranted and necessary in this case.
 6         13.     Undersigned counsel respectfully request a new trial date of February 8,
 7 2021 (a date on which the parties understand the Court is available). The parties further
 8 request a continuance of the pretrial motions deadline to November 20, 2020.
 9         14.     Undersigned defense counsel have discussed with their client the proposed
10 continuance and her rights under the Speedy Trial Act, 18 U.S.C. § 3161 et seq. The
11 defendant agrees with this course and has executed a waiver through the proposed trial
12 date.
13         15.     The parties agree that (a) the failure to grant a continuance in this case will
14 deny defense counsel reasonable time necessary for effective preparation for trial and
15 other pretrial proceedings, taking into account the exercise of due diligence; (b) the ends
16 of justice served by granting this continuance outweigh the interest of the public and the
17 defendant in a speedy trial; and, (c) that failure to grant a continuance in this proceeding
18 could create a risk of a miscarriage of justice; all within the meaning of 18 U.S.C.
19 § 3161(h)(7).
20                                     II.    CONCLUSION
21         For the above stated reasons, the parties respectfully request that the Court find
22 that the ends of justice served by continuing the trial date outweigh the best interests of
23 the public and the defendant in a more speedy trial.
24         It is further requested that the Court find, for the purpose of computing the time
25 limitations imposed by the Speedy Trial Act, that the period of delay from the date of the
26 filing of this motion until the new trial date is excludable pursuant to 18 U.S.C.
27 § 3161(h)(7)(A) and (h)(7)(B)(i),(ii), and (iv).
28         Therefore, the parties ask that the trial date be continued until February 8, 2021.
     STIPULATED MOTION TO CONTINUE - 4                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     U.S. v. Thompson, CR19-159RSL
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:19-cr-00159-RSL Document 82 Filed 06/04/20 Page 5 of 6




1         The parties further ask that the deadline to file pretrial motions be reset to
2 November 20, 2020, and that any pretrial motions be noted for consideration on the
3 fourth Friday thereafter, with responses due December 11, 2020, and replies due
4 December 18, 2020.
5         DATED: this 4th day of June, 2020.
6                                             Respectfully submitted,
7                                             BRIAN T. MORAN
8                                             United States Attorney
9                                             /s/ Andrew C. Friedman
10                                            ANDREW C. FRIEDMAN
                                              STEVEN T. MASADA
11                                            Assistant United States Attorneys
12                                            United States Attorney’s Office
13                                            /s/ (by email authorization)
14                                            MOHAMMAD ALI HAMOUDI
                                              CHRISTOPHER SANDERS
15                                            NANCY TENNEY
16                                            Assistant Federal Public Defenders
17                                            BRIAN KLEIN
18                                            MELISSA MEISTER
                                              Baker Marquart LLP
19                                            Attorneys for Paige A. Thompson
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO CONTINUE - 5                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Thompson, CR19-159RSL
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:19-cr-00159-RSL Document 82 Filed 06/04/20 Page 6 of 6




1                                CERTIFICATE OF SERVICE
2         I hereby certify that on June 4, 2020, I electronically filed the foregoing with the
3 Clerk of Court using the CM/ECF system, which will send notification of such filing to
4 the attorneys of record for the defendant.
5
6                                                     /s/ Salee Porter
                                                      SALEE PORTER
7                                                     Paralegal
8                                                     United States Attorney=s Office
                                                      700 Stewart Street, Suite 5220
9                                                     Seattle, Washington 98101-1271
10                                                    Phone: (206) 553-7970
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO CONTINUE - 6                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Thompson, CR19-159RSL
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
